DETAILED ACTION
	Claims 1-19 are present for examination.
	Claim 2 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest wherein when the flash memory controller is powered on, the microprocessor reads data of a plurality of pages from a specific block in the flash memory module, and the decoder decodes data of said plurality of pages; and when any page within said plurality of pages cannot be decoded successfully, the microprocessor seals the specific block in order to raise a priority of quality detection or garbage collection of the specific block as recited in claims 1, 10 and 19.


Yang et al. (US 9,811,414) teaches wherein when the memory controller 110 is in an idle status (i.e. the memory controller 110 is not receiving and executing any commands), the micro processor 112 detects quality of a block according to a program list… micro processor 112 generates the detection result by reading at least a portion of contents of the block B14 (e.g. at least a portion of pages) and a bit error rate or bit error amount obtained during the decoding process (see column 3, lines 66-67 and column 4, lines 1-16). Then the micro processor 112 determines whether the quality of the block indicated by the detection result satisfies a criterion; if the quality of the block B14 does not meet the criterion, the micro processor 112 moves all contents of the block B14 to a blank/empty block, deletes the contents of the block B14, and updates the contents of the program list (see column 4, lines 17-2 and 55-59)
However, Yang et al. does not teach when the flash memory controller is powered on, the microprocessor reads data of a plurality of pages from a specific block in the flash memory module, and the decoder decodes data of said plurality of pages; and when any page within said plurality of pages cannot be decoded successfully, the microprocessor seals the specific block in order to raise a priority of quality detection or garbage collection of the specific block as recited in the claims 1, 10 and 19.

Response to Arguments
Applicant’s arguments, see page 7, filed 05/25/2021, with respect to objection of the Specification have been fully considered and are persuasive.  The objection of the Specification has been withdrawn. 

Applicant’s arguments, see page 7, filed 05/25/2021, with respect to objection of claim 2 have been fully considered and are persuasive.  The objection of the claim has been withdrawn


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139